EXHIBIT10.1 On June11, 2007, we implemented a new non-employee director compensation policy for service on our Board of Directors, Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee as follows: Position Compensation Director $1,000per board meeting (up to maximum of $4,000per annum) Audit Committee (Chairman) $3,000per annum Audit Committee (Member) $1,500per annum Compensation Committee (Chairman) $2,000per annum Compensation Committee (Member) $1,000per annum Nominating and Corporate Governance Committee (Chairman) $1,000per annum Nominating and Corporate Governance Committee (Member) $1,000per annum No director is compensated for more than one committee membership per year in addition to their board retainer, and directors who are officers receive no compensation for the board related work whatsoever.
